Citation Nr: 1740960	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) and/or diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973, with confirmed service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were remanded in August 2016.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that bilateral hearing loss was incurred in active service; any current bilateral hearing loss was not present until more than one year after separation from active service, and is not etiologically related to military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran contends that he has bilateral hearing loss related to loud noise exposure during his active military service in the Republic of Vietnam.  

Generally, to establish service connection, the evidence must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including sensorineural hearing loss, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

The Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss was present in service, within one year of separation from service, or otherwise directly related to service.  The most probative evidence of record does not indicate the Veteran's bilateral hearing loss is related to noise exposure in active service or that it manifested within one year of separation from service. 

Initially, the Board finds that the Veteran did not have a diagnosis of bilateral hearing loss within one year of separation from service.  Service treatment records reflect hearing acuity within normal limits at April 1970 enlistment and September 1970 examinations, as well as a normal audiological examination at separation in January 1973.  The first medical evidence of bilateral hearing loss was a June 2008 private audiology report documenting moderate bilateral sensorineural hearing loss and the Veteran does not contend that he was diagnosed with bilateral hearing loss within one year of separation from active service.  As such, service connection on a presumptive basis is not warranted.

Further, the Board finds the preponderance of the evidence against a finding that bilateral hearing loss is otherwise related to active service.  Specifically, the Board finds a December 2016 examination and medical opinion obtained in accordance with the August 2016 remand that determined bilateral hearing loss that it was less likely as not related to his active service to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.).  

Here, the examiner is a VA audiologist that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file, to include the Veteran's lay statements and provides a persuasive rationale that hearing loss was less likely than not caused by noise exposure in active service because there was no significant threshold shift in either ear at any test frequency between enlistment and separation audiological examinations.  The Board finds the opinion consistent with the other evidence of record, to include a July 2008 VA medical opinion and an April 2011 VA opinion.  The July 2008 VA medical opinion noted military noise exposure due to helicopters and heavy artillery and 16 years of occupational noise exposure in a factory with several years of hearing protection, and found hearing loss was consistent with noise-induced etiology.  However, an opinion could not be rendered because the military records were unavailable for review.  The April 2011 VA medical opinion, provided following a review of the service treatment records, stated that hearing loss was not sustained in active service because the separation examination found hearing acuity was within normal limits.  

Although a June 2008 private medical opinion found hearing loss likely began in active service because service records showed some hearing loss, the Board finds the opinion less probative as it is unclear what in-service hearing loss the private opinion is citing and notes that the January 1973 separation examination reported hearing acuity of 0 decibels at 500, 1000, 2000, and 4000 Hertz, bilaterally.  See 38 C.F.R. § 3.385.  Thus, as it appears that the opinion is based on an inaccurate factual premise, the Board affords it decreased probative value.

The Board acknowledges the Veteran's assertions that his hearing was initially damaged during combat service in Vietnam and notes that the Veteran is competent to discuss the nature of his duties in active service.  However, he is not competent to determine whether in-service noise exposure caused or aggravated his current bilateral hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the competent, probative medical evidence does not support a finding that bilateral hearing loss is related to the Veteran's active service.

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds additional development is warranted before the remaining claim of entitlement to service connection for hypertension may be adjudicated.  

Specifically, the Board finds an additional medical opinion is required to address all relevant theories of entitlement.  Although the Veteran was afforded a November 2016 examination and medical opinion that found hypertension was not caused or aggravated by PTSD, an additional medical opinion is required to ascertain whether hypertension was caused or aggravated by diabetes mellitus.  A June 2008 diabetes mellitus examination indicated that hypertension and diabetes were diagnosed concurrently and that hypertension was not caused by diabetes because the Veteran had no renal disease due to diabetes.  However, the examiner did not provide a rationale in support of his statement that hypertension was not worsened by diabetes.  

Further, the Board notes that due to the Veteran's confirmed service in Vietnam, the subsequent medical opinion must address whether hypertension is directly related to active service, to include his presumed exposure to herbicide agents.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Although hypertension is not presumptively related to exposure to herbicide agents, the Secretary of VA has acknowledged the existence of limited or suggestive evidence of an association between herbicide exposure and hypertension.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an examiner to provide a medical opinion regarding the etiology of the Veteran's hypertension.  An examination should only be scheduled if it is determined to be necessary before offering an opinion.  A complete rationale for all opinions expressed should be provided.  The examiner is asked to address the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran developed hypertension as a result of his exposure to herbicide agents during his military service?  The Board is aware that hypertension is not a presumptive disability when it comes to herbicide agent exposure.  However, the Board would like to know whether exposure to herbicides caused hypertension given this Veteran's exposure, clinic history, etc.  A notation to the fact that hypertension is not a presumptive disability is not sufficient rationale on its own for a negative opinion.  

Please review Veterans and Agent Orange Update 2006, in which the IOM concluded that there was a limited or suggestive evidence of an association between hypertension and Agent Orange (tetrachlorodibenzo-p-dioxin).

b) If hypertension is not directly related to active service, is it at least as likely as not (50 percent or greater probability) that hypertension was: 

a) caused by service-connected diabetes mellitus; or,

b) worsened beyond the normal progression as a result of the Veteran's service-connected diabetes mellitus.

A rationale must be provided for any opinion expressed.  

If the examiner finds hypertension has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability. 

2.  After completing the requested action, and any additional actions deemed warranted, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


